ICJ_038_SovereigntyFrontierLand_BEL_NLD_1957-12-12_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A LA
SOUVERAINETE SUR CERTAINES

PARCELLES FRONTALIERES
(BELGIQUE / PAYS-BAS)

ORDONNANCE DU 12 DÉCEMBRE 1957

1957

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE
CONCERNING SOVEREIGNTY
OVER CERTAIN FRONTIER LAND
(BELGIUM / NETHERLANDS)

ORDER OF DECEMBER 12th, 1957
La présente ordonnance doit être citée comme suit:

« Affaire relative à la souveraineté sur certaines parcelles frontalières,
Ordonnance du 12 décembre 1957: C.I. J]. Recueil 1957, D. 194.»

This Order should be cited as follows:

“Case concerning sovereignty over certain frontier land,
Order of December rath, 1957: I.C.J. Reports 1957, p. 194.”

 

Ne de vente: 175
Sales number

 

 
1957
e 12 décembre
Rôle général
n° 38

194
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1957

12 décembre 1957

AFFAIRE RELATIVE À LA
SOUVERAINETÉ SUR CERTAINES

PARCELLES FRONTALIÈRES
(BELGIQUE / PAYS-BAS)

ORDONNANCE

Le Président de la Cour internationale de Justice,
vu les articles 40 et 48 du Statut de la Cour,
vu les articles 30 et 37 du Règlement de la Cour,

Considérant que, par lettre du 26 novembre 1957 parvenue au
Greffe le 27 novembre, le ministre des Affaires étrangères a. 7. des
Pays-Bas a transmis au Greffe la copie certifiée conforme d’un com-
promis conclu entre le Gouvernement du Royaume de Belgique
et le Gouvernement du Royaume des Pays-Bas et signé à La Haye
le 7 mars 1957, aux termes duquel la Cour est priée de déterminer
si la souveraineté sur les parcelles cadastrales connues de 1836
à 1843 sous les n°5 gi et 92, Section A, Zondereygen, appartient
au Royaume de Belgique ou au Royaume des Pays-Bas;

Considérant que le ministre des Affaires étrangères a. 7. des
Pays-Bas a également joint à sa lettre la copie certifiée conforme
du procès-verbal d'échange des instruments de ratification du
compromis, échange qui a eu lieu 4 Bruxelles le 19 novembre 1957;

Considérant que, par sa lettre précitée, le ministre des Affaires
étrangères a. 7. des Pays-Bas fait connaître que M. W. Riphagen,

4
195 SOUVERAINETÉ SUR PARCELLES FRONTAL. (ORD. 12 XII 57)

jurisconsulte du ministére des Affaires étrangéres, avait été désigné
comme agent du Gouvernement des Pays-Bas aux fins de l'affaire;

Considérant que l’article III du compromis énonce que celui-ci
sera notifié 4 la Cour par les soins du Royaume des Pays-Bas;

Considérant que, par lettre du 28 novembre 1957, le Gouverne-
ment du Royaume de Belgique a été dûment informé que le
compromis avait été notifié au Greffe;

Considérant que, par lettre du 5 décembre 1957, l’ambassadeur
de Belgique aux Pays-Bas a notifié la désignation par son Gouver-
nement de M. Y. Devadder, jurisconsulte du ministére des Affaires
étrangères, en qualité d’agent aux fins de l'affaire;

Considérant que, dans son article II, le compromis fait état d’un
accord des Parties selon lequel, sans préjuger en rien la charge de
la preuve, elles sont convenues, se référant à l’article 37 du Règle-
ment de la Cour, que la procédure écrite consisterait en:

I. un mémoire du Royaume de Belgique devant être soumis à
la Cour dans les trois mois suivant la notification de l’accord;

2. un contre-mémoire du Royaume des Pays-Bas devant être
soumis dans les trois mois suivant la remise du mémoire du
Royaume de Belgique;

3. une réplique du Royaume de Belgique, suivie d’une duplique
du Royaume des Pays-Bas, devant être soumises l’une et
l’autre dans un délai à fixer par la Cour;

Considérant que rien ne s’oppose à tenir compte de cet accord;

Fixe la date d'expiration des délais pour le dépôt du mémoire du
Gouvernement du Royaume de Belgique au 27 février 1958 et pour
le dépôt du contre-mémoire du Gouvernement du Royaume des
Pays-Bas au 29 mai 1958;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le douze décembre mil neuf cent
cinquante-sept, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement du Royaume de Belgique et au Gouverne-
ment du Royaume des Pays-Bas.

Le Président,
(Signé) GREEN H. HACKWORTH.

Le Greffer,
(Signé) J. LOPEZ OLIVAN.
